TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00604-CV


Villas on Travis Condominium Owners' Association, Inc., Appellant

v.

Jess R. King and Mary Suzanne King, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. 99-05985, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties to this case have informed this Court that they have settled all claims
arising out of the underlying action.  Accordingly, the appellant and the appellees have jointly filed
a motion to dismiss with prejudice.  We grant the motion and dismiss the appeal.


					__________________________________________
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Joint Motion
Filed:   August 26, 2005